        Case 9:18-cv-81607-DMM Document 1-3 Entered on FLSD Docket 11/25/2018 Page 1 of 1

                                                      Exhibit A
                                                Statement of Claim
                                           Plaintiff Daniel Patrick Lacey

Unpaid Overtime Wages, Minimum Wages, and Wages Paid Late
                          Average                    FLSA                                   Total        Total
                                        Agreed                  Overtime    Weekly                                    Total
                          Weekly                   Equivalent                              Unpaid       Unpaid
      Period¹      Weeks¹               Weekly                   Hourly     Amount                                 Liquidated
                           Hours                     Hourly                              Minimum      Overtime
                                         Pay¹                    Rate¹       Paid¹                                 Damages¹
                          Worked¹                    Rate¹                                Wages¹       Wages¹
 10/8/18 - 10/28/18 3.00   52.50      $ 1,153.85   $   21.98    $   32.97   $      -     $ 1,141.88   $ 964.39     $ 2,106.26
  9/3/18 - 10/7/18  5.00   52.50      $ 1,153.85   $   21.98    $   32.97   $ 801.29     $      -     $ 2,060.44   $ 3,510.44    ²³
 8/27/18 - 9/2/18   1.00   52.00      $ 1,153.85   $   22.19    $   33.28   $ 801.29     $      -     $ 399.41     $ 689.41      ²³
 8/20/18 - 8/26/18  1.00   54.00      $ 1,153.85   $   21.37    $   32.05   $ 1,153.85   $      -     $ 149.57     $ 738.72      ²
 8/13/18 - 8/19/18  1.00   44.00      $ 1,153.85   $   26.22    $   39.34   $ 801.29     $      -     $ 157.34     $ 447.34      ²³
  8/6/18 - 8/12/18  1.00   46.50      $ 1,153.85   $   24.81    $   37.22   $ 801.29     $      -     $ 241.94     $ 531.94      ²³
 7/30/18 - 8/5/18   1.00   50.25      $ 1,153.85   $   22.96    $   34.44   $ 801.29     $      -     $ 353.04     $ 643.04      ²³
 7/23/18 - 7/29/18  1.00   50.00      $ 1,153.85   $   23.08    $   34.62   $ 1,133.85   $      -     $ 135.38     $ 636.15      ²
 7/16/18 - 7/22/18  1.00   55.00      $ 1,153.85   $   20.98    $   31.47   $ 1,153.85   $      -     $ 157.34     $ 762.03      ²
 7/13/18 - 7/15/18  0.43   13.50      $ 384.62     $   28.49    $   42.74   $ 384.62     $      -     $      -     $     97.88   ²
                                                                                         $ 1,141.88   $ 4,618.85   $ 10,163.21

                                                                             Total Unpaid Minimum Wages¹ =         $ 1,141.88
                                                                             Total Unpaid Overtime Wages¹ =        $ 4,618.85
                                                                                Total Liquidated Damages¹² =       $ 10,163.21
                                                                                                    Total¹ =       $ 15,923.94




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
² Includes liquidated damages for wages paid late.
³ Weekly Amount Paid for these periods is calculated by subtracting from $11,037.76 the Weekly Amount Paid from the other
periods and then dividing by the total number of weeks during these periods.
